UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2417


PATRICK O. LOCKHART,

                    Plaintiff - Appellant,

             v.

BRUCE D. WHITE, Individually and official capacity as Chief Judge of Fairfax
Circuit Court,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-01229-LO-TCB)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Patrick O. Lockhart, Appellant Pro Se. Sheri H. Kelly, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick O. Lockhart appeals the district court’s order dismissing with prejudice

Lockhart’s 42 U.S.C. § 1983 (2012) civil rights action. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Lockhart v. White, No. 1:18-cv-01229-LO-TCB (E.D. Va. filed Oct. 1, 2018

& entered Oct. 2, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2